              Case 2:21-cv-00872-JCC Document 46 Filed 09/13/21 Page 1 of 4




 1                                                                   The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
      DARK CATT STUDIOS HOLDINGS, INC., a                Case No. 2:21-cv-00872-JCC
10    Delaware corporation, and DARK CATT
      STUDIOS INTERACTIVE LLC, an Illinois               STIPULATED MOTION TO MODIFY
11    limited liability company, on behalf of            BRIEFING SCHEDULE ON DEFENDANT
      themselves and all others similarly situated,      VALVE CORPORATION’S MOTION TO
12                                                       DISMISS (Dkt. #38)
                         Plaintiffs,
13                                                       NOTE ON MOTION CALENDAR:
              v.                                         SEPTEMBER 13, 2021
14
      VALVE CORPORATION, a Washington
15    corporation,
16                       Defendant.
17

18          Plaintiffs Dark Catt Studios Holdings, Inc. and Dark Catt Studios Interactive LLC

19 (“Plaintiffs”) and Defendant Valve Corporation (“Valve”), by and through their undersigned

20 counsel of record, hereby stipulate and agree to modify the briefing schedule and noting date for

21 Valve’s Motion to Dismiss (Dkt. #38), which is currently pending before the Court. The parties

22 jointly propose the following schedule:

23            1.     Plaintiffs shall have until October 8, 2021 to file their Opposition to Valve’s

24 Motion to Dismiss;

25            2.     Valve shall have until October 28, 2021 to file its Reply in Support of its Motion

26 to Dismiss; and

      STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE                                   FOX ROTHSCHILD LLP
      (2:21-CV-00872-JCC) - 1                                                       1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
                                                                                                     206.624.3600
              Case 2:21-cv-00872-JCC Document 46 Filed 09/13/21 Page 2 of 4




 1           3.      Valve’s Motion to Dismiss shall be re-noted on the Court’s motion calendar for

 2 October 28, 2021.

 3           The parties believe that this schedule will allow them adequate time to prepare their

 4 submissions. Accordingly, the parties respectfully request that the Court enter the below Order

 5 modifying the briefing schedule as agreed by the parties.

 6           DATED this 13th day of September, 2021.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE                                 FOX ROTHSCHILD LLP
      (2:21-CV-00872-JCC) - 2                                                     1001 FOURTH AVENUE, SUITE 4500
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600
             Case 2:21-cv-00872-JCC Document 46 Filed 09/13/21 Page 3 of 4




 1   WILSON SONSINI GOODRICH &                     FOX ROTHSCHILD LLP
     ROSATI, P.C.
 2
     By    s/ Stephanie L. Jensen                  By    s/ Gavin W. Skok
 3        Stephanie L. Jensen, WSBA #42042              Gavin W. Skok, WSBA #29766
          701 Fifth Avenue, Suite 5100                  Laura P. Hansen, WSBA #48669
 4                                                      1001 Fourth Avenue, Suite 4500
          Seattle, WA 98104-7036                        Seattle, WA 98154
 5        Telephone: (206) 883-2500                     Telephone: 206.624.3600
          Facsimile: (206) 883-2699                     Facsimile: 206.389.1708
 6        Email: sjensen@wsgr.com                       Email:     gskok@foxrothschild.com
                                                                   lhansen@foxrothschild.com
 7   By     s/ Kenneth R. O’Rourke
 8        Kenneth R. O'Rourke (pro hac vice)       MONTGOMERY McCRACKEN
          Scott A. Sher (pro hac vice)             WALKER & RHOADS LLP
 9        Allison B. Smith (pro hac vice)
          1700 K Street, NW, Suite 500
10        Washington, DC 20006                     By: s/ Charles B. Casper
          Telephone: (202) 973-8800                   Charles B. Casper (pro hac vice)
11        Facsimile: (202) 973-8899                   1735 Market Street, 21st Floor
                                                      Philadelphia, PA 19103
12        Email: korourke@wsgr.com                    Telephone: 215.772.1500
          ssher@wsgr.com; allison.smith@wsgr.com      Email: ccasper@mmwr.com
13
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.                   Attorneys for Defendant
14
     By     s/ W. Joseph Bruckner
15        W. Joseph Bruckner (pro hac vice)
16        Joseph C. Bourne (pro hac vice)
          Leona B. Ajavon (pro hac vice)
17        100 Washington Avenue S, Suite 2200
          Minneapolis, MN 55401
18        Telephone: (612) 339-6900
          Facsimile: (612) 339-0981
19        Email: wjbruckner@locklaw.com;
20        jcboume@locklaw.com;
          lbajavon@locklaw.com
21
          Attorneys for Plaintiffs
22

23

24

25

26

     STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE                          FOX ROTHSCHILD LLP
     (2:21-CV-00872-JCC) - 3                                              1001 FOURTH AVENUE, SUITE 4500
                                                                                      SEATTLE, WA 98154
                                                                                           206.624.3600
                Case 2:21-cv-00872-JCC Document 46 Filed 09/13/21 Page 4 of 4




 1                                                 ORDER

 2         Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the

 3 briefing schedule and noting date for Defendant Valve Corporation’s (“Valve”) Motion to Dismiss

 4 shall be modified as follows:

 5         1.         Plaintiffs shall have until October 8, 2021 to file their Opposition to Valve’s

 6 Motion to Dismiss;

 7         2.         Valve shall have until October 28, 2021 to file its Reply in Support of its Motion

 8 to Dismiss; and

 9         3.         Valve’s Motion to Dismiss (Dkt. #38) is re-noted on the Court’s motion calendar

10 for October 28, 2021.

11         IT IS SO ORDERED.

12              DATED this 13th day of September 2021.




                                                            A
13

14

15
                                                            John C. Coughenour
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE                                    FOX ROTHSCHILD LLP
      (2:21-CV-00872-JCC) - 4                                                        1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
                                                                                                      206.624.3600
